655 S.E.2d 835 (2007)
In the Matter of B.M.
appealed by Harnett County DSS.
No. 509P07.
Supreme Court of North Carolina.
December 6, 2007.
Duncan McCormick, E. Marshall Woodall, Lillington, for Harnett County DSS.
Peter Wood, for Mother.
Richard Croutharmel, for Father.
Pamela N. Williams, for Guardian ad Litem.

ORDER
Upon consideration of the petition filed by Petitioner on the 16th day of October 2007 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of December 2007."
Upon consideration of the petition filed on the 16th day of October 2007 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*836 "Denied by order of the Court in conference, this the 6th day of December 2007."